Examiner’s Comment
Allowable Subject Matter
Claims 1-2, 4, 6-13, 16-21, 24-30, 32-39, and 42-55 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose an auxiliary converter coupled to a regulated output of a main power converter comprising: a timing circuit coupled to receive a control signal from a controller of the main power converter, wherein the controller is configured to regulate the regulated output of the main power converter and the control signal is coupled to control the turn on and turn off of a switch of the main power converter, the timing circuit further configured to output an auxiliary drive signal to control switching of the auxiliary switch in response to the control signal, the timing circuit comprising: a capacitance coupled to the controller; a first resistance coupled to the capacitance and to a control terminal of the auxiliary switch, wherein a time constant of the capacitance and the first resistance determines an on-time of the auxiliary switch; and a second resistance coupled to the control terminal of the auxiliary switch and to the output of the main power converter, wherein a time constant of the capacitance, the first resistance, and the second resistance determines a reset time of the capacitance, in combination with all the limitations set forth in claim 1. 	Regarding claim 19, the prior art fails to teach or disclose a main power converter comprising: an auxiliary converter coupled to the output of the main power converter and configured to generate a supply that provides operational power for the second controller, the supply generated in response to the second drive signal, the auxiliary . 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838